DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-21, 27-32 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include: “circuitry for determining if any of said first and second openings is plugged” in claims 16-18; and “resistance-measuring device…” in claims 27-28, 30-32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0013579 A1 [Andrien] in view of US 2019/0244800 A1 [Bajic].

Regarding Claim 1:
Andrien teaches an ion source for use in a mass spectrometry system (abstract), comprising: 
a housing providing first and second openings (Fig. 8 (161) has opening for each of the three demonstrated probes), 
a first ion probe accommodating sample flow rates in a nanoflow regime and a second ion probe accommodating sample flow rates above nanoflow regime (para 50 discloses ion probes with both flow rates)
the first opening being configured for coupling the first ion probe to the housing (opening through which (174) passes) and the second opening being configured for coupling the second ion probe to the housing  (opening through which (173 or 175) pass), 
each of said ion probes comprising a discharge tip for ionizing at least a constituent of a sample received by said probe (Paras 58 and 44 describes the tips of ESI probes. Figs. 12 and 13 demonstrate the tips.).
However, Andrien fails to teach that each of said probes comprises an emitter extending beyond the discharge tip of the probe by a non-adjustable length. 
Bajic teaches that aspects of an electrospray probe, such as the distance between its emitter and discharge tip (See Fig. 2a “Capillary Protrusion”) may be modified such that all degrees of freedom, including geometries and distances, are fixed (paras 157-158, 160-161, 163-164). It would have been obvious to one of ordinary skill in the art before the effective time of filing to fix the various distances between the respective emitters and discharge tips of Andrien, as well as to fix the other degrees of freedom therein, in the fashion taught by Bajic. One would have been motivated to do so since this would an unskilled or inexperienced user to operate the ion source (Bajic para 8).

Regarding Claim 2:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said two openings are configured such that said first and second probes are disposed at an angle relative to one another (Andrien Fig. 8 shows such an angle). 

Regarding Claim 3:
The modified invention of claim 1 teaches the ion source of claim 2, but fails to specify that said angle is about 90 degrees. 
Optimizing the angle of the probe is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Andrien teaches that the angle of the probe relative to the spectrometer inlet capillary is a variable which achieves a recognized result or optimizing analytical performance (paras 58-59). Therefore, the prior art teaches adjusting the probes’ angles and identifies said angles as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to adjust the second probe to be displaced approximately 90 degrees from the first probe since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.


Regarding Claim 4:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said housing and said probes are configured such that the probes can be interchangeably disposed in said housing (Andrien para 59 describes moving the probes to different openings, i.e., that the probes are interchangeable in said openings). 

Regarding Claim 5:
The modified invention of claim 1 teaches the ion source of claim 1, further comprising at least one heater disposed in said housing (Andrien Fig. 1 (168), para 58). 

Regarding Claim 6:
The modified invention of claim 1 teaches the ion source of claim 5, wherein said at least one heater comprises a first and a second heater, and the first and second heaters are disposed non-coaxially relative to a longitudinal axis of at least one of said first and second probes (Andrien heater (168) is not coaxial relative to the tilted probes, it appears to comprise top and bottom heaters in Fig. 8, i.e., first and second heaters). 

Regarding Claim 7:
The modified invention of claim 6 teaches the ion source of claim 6, wherein said heaters and said at least one of said first and second ion probe are arranged in a non-coplanar manner (Andrien heaters (168) are not coplanar with (175)). 

Regarding Claim 8:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said ion source is configured for interfacing with a curtain plate of a mass spectrometer (Andrien Fig. 8 shows the housing interfacing with curtain plate (166) of the mass spectrometer. Therefore, it is clear that the housing of the ion source has the claimed configuration), wherein said curtain plate comprises an orifice through which at least a portion of the ions generated by any of said first and second ion probes enters downstream components of the mass spectrometer (Andrien -as shown in Fig. 8). 

Regarding Claim 9:
The modified invention of claim 8 teaches the ion source of claim 8, wherein said first opening of the housing and said first probe are configured such that said first probe is positioned in the housing such that a longitudinal axis thereof is substantially co-axial with a central axis associated with said orifice of said curtain plate  (Andrien -as shown in Fig. 8).

Regarding Claim 10:
The modified invention of claim 9 teaches the ion source of claim 9, but fails to teach that said second opening of the housing and said second probe are configured for positioning said probe in the housing such that a longitudinal axis thereof is substantially orthogonal to said orifice axis. 
Optimizing the angle of the probes with respect to the orifice is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Andrien teaches that the angle of the probe relative to the spectrometer inlet capillary is a variable which achieves a recognized result or optimizing analytical performance (paras 58-59). Therefore, the prior art teaches adjusting the probes’ angles and identifies said angles as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to adjust the second probe to be displaced approximately 90 degrees with respect to the orifice axis since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 11:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said first and second openings of the housing are configured for positioning said first and second ion probes in the housing such that discharge tips thereof are non-adjustably disposed relative to said orifice of the curtain plate (Andrien paras 57 and 59 recite that the probes, and the tips thereof, may be disposed in a fixed, i.e. non-adjustable, fashion; Bajic paras 157-158, 160-161, 163-164). 

Regarding Claim 12:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said ion source is operable with any of said first or said second probe (Andrien para 58). 

Regarding Claim 13:
The modified invention of claim 1 teaches the ion source of claim 1, wherein said ion source is operable with at least one of said first and second ion probes (Andrien para 58). 

Regarding Claim 14:
The modified invention of claim 1teaches the ion source of claim 1, wherein any of said first and second ion probe is an electrospray ion probe (Andrien para 58).

Regarding Claim 15:
The modified invention of claim 14 teaches the ion source of claim 14, wherein said electrospray ion probe comprises a nebulization assist (Andrien paras 49, 50, 59, 60). 

Regarding Claim 19:
The modified invention of claim 1 teaches the ion source of claim 1, wherein the source housing is sealed (Andrien para 60 states that the ions in chamber (161) are transferred into the vacuum chamber. This is understood to mean that the chamber (161) is sealed from outside contaminants to the extent that the vacuum chamber can remove ionized samples) and comprises an actively pumped exhaust for removing gaseous by-products (Andrien para 60- the vacuum is inherently provided by active pumping, and such pumping would remove by-products of the probes, e.g., nebulization gas). 

Regarding Claim 20:
Andrien teaches a mass spectrometer system, comprising: 
an ion source for generating ions (Fig. 8), 
a curtain plate having an orifice for receiving at least a portion of said ions (Fig. 8 (166)), and 
one or more mass analyzers disposed downstream of said orifice of the curtain plate (para 60), 
wherein said ion source comprises: 
a housing providing first and second openings (Fig. 8 (161) has opening for each of the three demonstrated probes), 
a first ion probe accommodating sample flow rates in a nanoflow regime and a second ion probe accommodating sample flow rates above nanoflow regime (para 50 discloses ion probes with both flow rates)
the first opening being configured for coupling the first ion probe to the housing (opening through which (174) passes) and the second opening being configured for coupling the second ion probe to the housing  (opening through which (173 or 175) pass), 
each of said ion probes comprising a discharge tip for ionizing at least a constituent of a sample received by said probe (Paras 58 and 44 describes the tips of ESI probes. Figs. 12 and 13 demonstrate the tips.).
However, Andrien fails to teach that each of said probes comprises an emitter extending beyond the discharge tip of the probe by a non-adjustable length. 
Bajic teaches that aspects of an electrospray probe, such as the distance between its emitter and discharge tip (See Fig. 2a “Capillary Protrusion”) may be modified such that all degrees of freedom, including geometries and distances, are fixed (paras 157-158, 160-161, 163-164). It would have been obvious to one of ordinary skill in the art before the effective time of filing to fix the various distances between the respective emitters and discharge tips of Andrien, as well as to fix the other degrees of freedom therein, in the fashion taught by Bajic. One would have been motivated to do so since this would an unskilled or inexperienced user to operate the ion source (Bajic para 8).

Regarding Claim 21:
The modified invention of claim 20 teaches the mass spectrometer of claim 20, wherein said openings of the housing are configured such that said ion probes can be positioned in the housing such that the discharge tip of each probe is positioned non-adjustably relative to said orifice of the curtain plate (Andrien paras 57 and 59 recite that the probes, and the tips thereof, may be disposed in a fixed, i.e. non-adjustable, fashion; Bajic paras 157-158, 160-161, 163-164).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andrien in view of Bajic, and further in view of US 2017/0294296 A1 [Trivett].

Regarding Claim 16:
The modified invention of claim 1 teaches the ion source of claim 1, but fails to teach the source further comprising circuitry for determining if any of said first and second openings is plugged. 
Such circuitry is interpreted under 35 USC 112(f) as corresponding to instant Fig. 6. It comprises a circuit and some manner of determining the resistance of the circuit as a proxy for a plugged opening. 
Trivett teaches a voltage switch, i.e., a circuit, to determine whether an opening in a housing is capped, i.e., plugged (para 228). This acts as a determination of resistance in that the unplugged opening entails an open switch which has too much resistance to complete a circuit, whereas a plugged opening is a closed switch with minimal resistance. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the plug circuitry of Trivett to Andrien. One would have been motivated to do so since this would prevent a user from coming into contact with a high voltage (Trivett para 228).

Regarding Claim 17:
The modified invention of claim 16 teaches the ion source of claim 16, further comprising at least one cap having a resistive element for plugging at least one of said openings in absence of an ion probe being coupled to that opening. This is taught at paras 219-221, and Figs. 12a-b (240) of Trivett. At least liquid line (118) passing through the cap is insulating.
Allowable Subject Matter
Claim 18 is allowed.
Claims 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 20 and the “non-adjustable length” therein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881